                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,
                                                 Criminal No. 19-cr-168-1 (MJD/HB)
                    Plaintiff,

v.
                                                      ORDER ON REPORT
Roberto Lee (01),                                   AND RECOMMENDATION

                    Defendant.




       The above-entitled matter came before the Court upon the Report and

Recommendation of the United States Magistrate Judge. No objections have been filed

to the Report and Recommendation in the time period permitted.1

       Based upon the Report and Recommendation of the Magistrate Judge, and all the

files, records and proceedings herein,



       IT IS HEREBY ORDERED that:

       1.     The Report and Recommendation [Docket No. 185] is ADOPTED;
              and


1 Defendant filed a document entitled “Defendant Lee’s Objections to Magistrate Judge’s
Order and Report and Recommendation,” which states that he “objects to Magistrate
Judge Hildy Bowbeer’s Report and Recommendations and Order Dkt. Nos 184 and 185.”
 [Docket No. 192] However, that document further states: “Specifically, defendant
objects as follows:” and proceeds to solely object to the Magistrate Judge’s Order
[Docket No. 184] with regard to the timing of disclosure of informants. There is no
mention of any objection to the Report and Recommendation regarding the motion to
suppress evidence.
      2.    Defendant Roberto Lee’s Motion to Suppress Evidence [Doc. No. 94]
            is DENIED.




Dated: October 22, 2019              s/ Michael J. Davis
                                     MICHAEL J. DAVIS
                                     United States District Judge




                                        2
